Citation Nr: 1224231	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  02-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected prostate adenocarcinoma.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

3.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected prostate adenocarcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2011, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file

Although the RO appears to have reopened the previously denied claim for service connection for a psychiatric disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Fanning v. Brown, 4 Vet. App. 225 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  Medical records associated with the claims file show that in addition to posttraumatic stress disorder (PTSD), the Veteran has been diagnosed with depressive disorder with anxiety. 

The issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability and for obstructive sleep apnea are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a February 1986 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, then claimed as PTSD.  The Veteran filed a timely appeal of that decision and the RO issued the Veteran a statement of the case in March 1986.  However, the Veteran did not submit a substantive appeal required to perfect his appeal.  Therefore, the February 1986 decision is final.

2.  The evidence received subsequent to the last final denial of the Veteran's psychiatric claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's February 1986 decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  Since the February 1986 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1986 rating decision, the RO denied service connection for PTSD.  The RO determined that the Veteran's claimed stressor of driving a truck loaded with high explosives shells was not of such a magnitude as to produce the symptoms of stress in nearly everyone so exposed.  It was also noted that the Veteran had a well-documented personality disorder.  

The evidence of record at that time of the February 1986 rating decision included the Veteran's service medical records in which a May 1969 mental hygiene consultation report found that the Veteran had no evidence of a psychiatric disorder.   In a January 1970 mental hygiene consultation report, a psychiatrist found that the Veteran had chronic, severe passive-aggressive personality.  It was noted that since entering the service, the Veteran had run into numerous disciplinary problems.  It was determined that the Veteran's personality defects caused him to use poor judgment, prevented him from being committed to any productive goals, and left him unmotivated for further service.  The Veteran's service was terminated because of his personality disorder.  A September 1974 rating decision denied service connection for passive-aggressive personality, finding that it was a constitutional or development abnormality and not a disability under the law.  

The Veteran was notified of the RO's denial in February 1986 and later that month the Veteran submitted his notice of disagreement with the RO's February 1986 decision.  Thereafter, in March 1986, the Veteran was issued a statement of the case.  However, no response was received from the Veteran.  He did not submit a timely substantive appeal and did not perfect an appeal.  Therefore, the March 1986 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In February 2005, the Veteran requested service connection for PTSD.  In a November 2006 notice letter, the Veteran was advised that his claim for service connection for PTSD was previously denied and that he needed to submit new and material evidence to reopen his claim. 
 
VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2011).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of determining whether it is material analysis, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, evidence added to the claims file since the RO's final February 1986 rating decision includes a VA hospital discharge summary from September 1985 showing that the Veteran was diagnosed with continuous alcohol and cannabis dependence, a history of mixed drug abuse, and dysthymic disorder.  A September 1985 VA mental status examination report notes that the Veteran had a long history of egosyntonic behavioral difficulties which have resulted in self-destructive types of action, particularly drug seeking in the past and currently alcohol and marijuana use.  It was also noted that the Veteran had elements suggestive of mild posttraumatic stress symptoms.  He also seemed to be experiencing a dysthymic disorder with alcohol dependence, severe and continuous and marijuana dependence, also continuous in an individual with a personality disorder with dependent and mild paranoid features.  A December 1991 VA medical record notes that the Veteran was assessed with PTSD.  An October 2004 private sleep disorder report shows that the Veteran was assessed with PTSD. 

A March 2007 statement from the Veteran describes his stressors to include an explosion at the bunkers during the 1968 Tet Offensive while he was on guard duty.  He went to see what happened and he saw service members who had been blown apart and he believed one died, but was not sure.  He did not know any names.  He also stated that while on a delivery, he was told to clean up an area where body parts were blown up and were everywhere.  An August 2011 VA PTSD examination report shows that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria, but was diagnosed with depressive disorder with anxiety and possible maladaptive personality traits.  The examiner noted that anxiety and depression were related by the Veteran to chronic medical conditions.  The Veteran provided testimony during an October 2011 RO hearing indicating that he was harassed by superiors during service and reiterated prior assertions as to his stressors during service in Vietnam.  A March 2012 brief from the Veteran's representative shows that service connection for anxiety and depression was related to the Veteran's service-connected prostate cancer. 

The Board finds that the Veteran's and his representative's recent statements, combined with the newly received clinical records, are both new and material.  That newly received lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303, 3.310 (2011).  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric problems may be etiologically related to alleged in-service events, such as harassment by a superior during service, which were not considered by the initial RO adjudicators.  Additionally, that new evidence shows that the Veteran currently is diagnosed with depressive disorder with anxiety, a psychiatric disability not of record at the time of prior rating action.  Lastly, the Veteran's representative further suggests that the Veteran's current psychiatric problems may also be etiologically related to his recently service-connected prostate cancer disability.

Accordingly, the Board finds that the newly submitted evidence of a current diagnosis of a psychiatric disorder supports an alternate theory of entitlement to service connection that was not considered at the time of the last final adjudication, to include on a secondary basis.  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.


ORDER

Because new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received, the claim is reopened.  To that extent only, the appeal is granted.

REMAND

With regard to the claim for service connection for a psychiatric disability, the Veteran was afforded an August 2011 VA PTSD examination in which the examiner diagnosed the Veteran with depressive disorder with anxiety.  However, the examiner did not opine whether that diagnosis was related to service.  Further, the Veteran's representative contends that the Veteran's diagnosed psychiatric disorders are related to his service-connected prostate cancer.  

With regard to the claim for service connection for obstructive sleep apnea, the Veteran was provided an April 2007 VA respiratory examination in which the Veteran's was diagnosed with obstructive sleep apnea and the opinion was that the disorder was not related to service.  The Veteran's representative asserts that the Veteran was provided an inadequate examination because a sleep specialist should have provided the opinion and not a physician's assistant.  In addition, they submitted an article showing that sleep disorders occur in some people with cancer, and assert that the Veteran has obstructive sleep apnea secondary to his service-connected prostate cancer.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2011).

The Board finds that the medical evidence currently of record is insufficient to make a decision on these claims and that additional VA examinations and medical opinions, by appropriate examiners, is needed to resolve the claims on appeal.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be afforded another opportunity to provide information and/or evidence pertinent to the claims on appeal that is not already of record.  Lastly, the Veteran should be properly notified of what evidence is needed to support his claims for secondary service connection under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran and his representative a letter informing the Veteran that he may provide additional information, and if necessary, authorization, to enable it to obtain any additional evidence (VA or non-VA) pertinent to the claims on appeal that is not currently of record.  The letter should also specifically include notice as to the evidence need to support claims for secondary service connection under the provisions of 38 C.F.R. § 3.310.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination, by a psychiatrist or psychologist.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, if appropriate, should be accomplished and all clinical findings reported in detail.  The examiner should consider and address the Veteran's service medical records, VA, and private medical records, including all prior VA examination records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology when discussing the opinion. 
After reviewing the record and examining the Veteran, the examiner should provide the following opinions: 

(a)  Provide a full, multiaxial diagnosis pursuant to DSM-IV and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is deemed appropriate, the examiner should state whether it is at least as likely as not that the PTSD is due to any verified stressor. 

(c)  If a diagnosis of PTSD is deemed appropriate, the examiner should state whether the PTSD is due to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(d)  For each psychiatric disability other than PTSD, is it at least as likely as not (50 percent or greater probability) that the disability is due to any in-service event or occurrence or otherwise had its onset in service.  

(e)  For each psychiatric disability other than PTSD, is it at least as likely as not (50 percent or greater probability) that, is it at least as likely as not 50 percent or greater probability) that the diagnosed psychiatric disability was caused by the Veteran's service-connected prostate adenocarcinoma.

(f)  For each psychiatric disability other than PTSD, is it at least as likely as not (50 percent or greater probability) that, is it at least as likely as not 50 percent or greater probability) that the diagnosed psychiatric disability is aggravated or permanently made worse by the Veteran's service-connected prostate adenocarcinoma.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

3.  Thereafter, arrange for the Veteran to undergo a VA  examination to determine the nature and etiology of his obstructive sleep apnea, by a medical doctor knowledgeable about sleep disorders.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should consider and address the Veteran's service medical records, VA, and private medical records, including all prior VA examination records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology when discussing the opinion.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran's diagnosed obstructive sleep apnea is related to his service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by his service-connected prostate adenocarcinoma?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea has been aggravated or permanently made worse by his service-connected prostate adenocarcinoma?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


